DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowance
	II.	Claims 3-5 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Chen (US 2012/0040677 A1).  Chen teaches a Primary Cell providing security input (one PCI), wherein in the downlink, the carrier corresponding to the Primary Cell (PCell) is the downlink Primary Component Carrier while in the uplink it is the Uplink Primary Component Carrier (see paragraph [0032]), and the UE can be configured with Secondary Cells (SCells), wherein in the downlink, the carrier corresponding to an SCell is a downlink secondary component carrier, while in the uplink it is an Uplink Secondary Component carrier (see paragraph [0032]).
Claim 3 is allowed because Chen does not teach the base station configures a secondary cell (SCell) using a non-associated cell including only another resource for downlink, the other resource for downlink being allocated to downlink communication to the communication terminal device, the communication terminal device performs carrier aggregation with the PCell and the SCell, and the base station notifies the communication terminal device of the Physical Cell Identity (PCI) of the SCell using the PCell.
Claim 4 is allowed because Chen does not teach the base station configures a secondary cell (SCell) using a non-associated cell including only another resource for downlink, the another resource for downlink being allocated to downlink communication to the communication terminal device, and
the base station notifies the communication terminal device of the Physical Cell Identity (PCI) of the SCell using the PCell.
Claim 5 is allowed because Chen does not teach the communication terminal device performs carrier aggregation with a primary cell (PCell) and a secondary cell (SCell), the SCell is configured using a non-associated cell including only another resource for downlink, the another resource for downlink being allocated to downlink communication from the base station, and the communication terminal device receives the Physical Cell Identity (PCI) of the SCell using the PCell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	The prior art made of record is considered pertinent to applicant's disclosure. 
Kuo Pub. No.: US 2011/0103332 A1 discloses a method and apparatus to trigger a random access procedure for carrier aggregation in a wireless communication network including configuring a UE with one or more secondary component carriers for carrier aggregation, wherein the component 
Chen et al. Pub. No.: US 2012/0039199 A1 discloses a multi-carrier system, wherein a UE may be configured with two or more component carriers in carrier aggregation, wherein in both the downlink and the uplink, one of the component carriers may be designated as the primary component carrier (PCC), while the other carriers may be designated as secondary component carriers (SCC) (see paragraph [0092]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
February 18, 2022